PER CURIAM.
This case arises from the state’s appeal of the granting of a motion to suppress.
Appellee, Burton Sanford Wolcoff, was stopped in a high crime area of Fort Laud-erdale at approximately 4:50 in the morning for obstructing traffic in violation of section 316.2045(1), Florida Statutes (1985). Because the record supports the trial court’s determination that there was no violation of the above statute, we agree with the trial court’s finding that the stop and resulting search were improper. Cf, State v. Clark, 511 So.2d 726 (Fla. 1st DCA 1987). Additionally, we find no merit in the state’s argument regarding consent. Accordingly, we affirm.
AFFIRMED.
DELL and WALDEN, JJ., concur.
STONE, J., dissents without opinion.